Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 1 of 20 PageID #:5

CD
CSC

Notice of Service of Process

null / ALL
Transmittal Number: 23660341
Date Processed: 08/20/2021

 

Primary Contact: Steven Ughy
UGI Corporation
460 N Gulph Rd
King of Prussia, PA 19406-2815

 

Electronic copy provided to: Mary Banks

Entity: AmeriGas Propane GP, LLC
Entity ID Number 3988122

Entity Served: Amerigas Propane, Gp, LLC

Title of Action: Rico Khan, vs. Amerigas Propane, Gp, LLC

Document(s) Type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Cook County Circuit Court, IL

Case/Reference No: 2021L007259

Jurisdiction Served: lilinois

Date Served on CSC: 08/19/2021

Answer or Appearance Due: 30 Days

Originally Served On: csc

How Served: Personal Service

Sender Information: The Kryder Law Group, LLC

312-223-1700

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached documeni(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com

EXHIBIT

A

 
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 2 of 20 PagelD #:6

2120 - Served 2121 - Served 2620 - Sec. of State

2220 - Not Served 2221 - Not Served 2621 - Alias Sec of State

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (03/15/21) CCG 0001 A

 

 

_ IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

FILED DATE: 8/16/2021 10:38 AM 2021L007259

Name all Patties

RIGOKHAN  ---———-» - -—-4-- , | =

 

Plaintiff(s)
Vv

. , 2021 L. 007259 -
AMERIGAS PROPANE, GP, LLC. et al. Case No.

 

 

 

 

Defendant(s)
—_ Te "Address of Defendant(s) |" "oe , — ——_
Please serve as follows (check one): © Certified Mail -© Sheriff Service. © Alias
SUMMONS

 

To each Defendant:

You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
You are summoned and required to file your appearance, in the office of the clerk of this court,
within 30 days after service of this summons, not counting the day of service. If you fail to do so, a

_ judgment by default may be entered against you for the relief asked in the complaint.

THERE IS A FEE TO FILE YOUR APPEARANCE.

_FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline

for filing your appearance/answer. To file your appearance/answet YOU DO NOT NEED

TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
answer. You can download an Appearance form at http://www#illinoiscourts.zov/Fotms/
approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
electronically file (e-File) it with the citcuit clerk's office.

tee Iris“ Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois. = rs. -. :

.. edokcountyclerkofcourt. org “E

Page 1 of 3 AUG 1 G 001
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 3 of 20 PagelID #:7

Summons - Alias Summons (03/15/21) CCG 0001 B

 

 

E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to’select a .
service provider.

If you need additional help or have trouble e-Filing, visit http://wwwillinoiscourts.gov/faq/gethelp.asp or talk with

yout local circuit clerk’s office. If you cannot e-file, you may be able to get an exemption that allows you to file in- ~
person or by mail. Ask yout circuit clerk for more information or visit wwwillinoislegalaid.org.

FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
defending yourself: in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
www2illinoislegalaid.org. You can also ask your local circuit clerk’s office for a fee waiver application.

COURT DATE: Yout court date will be sent to your e-File email account ot the email address you provided to
the clerk’s office. You can also call or email the clerk’s office to request yout next court date. You will need to
provide your case numbet OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
will also need to provide the Defendant’s birthdate.

 

FILED DATE: 8/16/2021 10:38 AM 2021L007259

REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
This is called a “Remote Appearance”. Call the Circuit Clerk at (312) 603-5030 ot visit their website at www.
cookcountyclerkofcourt.otg to find out how to do this. ne oe

Contact infotmation for each of the Cletk’s Office locations is inchided with this summons. The Clerk’s office is
open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays. .
To the officer: (Sheriff Service)

This summons must be returned by the officer or other person to whom it was given for setvice, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so

endorsed, This summons may not be served later than thirty (30) days after its date.
' 8/16/2021 10:38 AM IRIS Y. MARTINEZ

@ Atty. No: 38274 Witness date
© Pro Se 99500

The Kryder Law Group, LLC... ~~ --—.. | _.

 

 

 

 

 

 

 

 

~ Name: oe a
Atty. for (if applicable): ° Iris 'Y. Martinez, Clerk of Court —
Plaintiff OO Service by Certified Mail
Address: 134 North LaSalle, Suite 1515 C1 Date of Service: ;
. {To be inserted by officer on copy left with employer or other person)
City: Chicago
State; Zip: 60602

 

Telephone: (212) 223-1700

Pri Email: Info@Kryderlaw.com

 

(foe... 2.» LItis Y. Martinez, Clerk of the Circuit Court.of Cook County; Ulinois. .- ~. Le

cookcountyclerkofcourt.org
Page 2 of 3
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 4 of 20 PagelID #:8

SO

CSC

Notice of Service of Process

null / ALL
Transmittal Number: 23663308
Date Processed: 08/20/2021

 

Primary Contact: Steven Ughy
UGI Corporation
460 N Gulph Rd
King of Prussia, PA 19406-2815

 

Electronic copy provided to: Mary Banks

Entity: AmeriGas Eagle Holdings, Inc.
Entity ID Number 2082279

Entity Served: Amerigas Eagle Holdings, Inc.

Title of Action: Rico Khan vs. Amerigas Propane Gp, LLC

Document(s) Type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Cook County Circuit Court, IL

Case/Reference No: 2021L007259

Jurisdiction Served: WWlinois

Date Served on CSC: 08/19/2021

Answer or Appearance Due: 30 Days

Originally Served On: CSC

How Served: Personal Service

Sender Information: The Kryder Law Group, LLC

312-223-1700

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case: 1:21-cv-04825 Document #:,1-1 Filed: 09/13/21 Page 5 of 20 PagelD #:9 ©

2120 - Served 2424 -Served 2620 - Sec. of State

2220 - Not Served 2221 - Not Served 2621 - Alias Sec of State

2320 - Served By Mail 2321 - Served By Mail

2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (03/15/21) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

FILED DATE: 8/16/2021 10:38 AM 20211007259

Rimorigas Eoale Holdi Ss Tne.

Name all Parties

~- RICO KHAN mea “a mee ~ ad

 

Plaintiff(s)
Vv

2021 L 007259
AMERIGAS PROPANE, GP, LLC., et al. Case No.

 

 

Defendant(s)

 

 

Oe . Address of Defendant(s)|—_ ~ ee

. Please serve as follows (check one): © Certified Mail © Sheriff Service @ Alias -

SUMMONS
To each Defendant:
You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
You ate summoned and required to file your appearance, in the office of the clerk of this court,
within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
judgment by default may be entered against you for the relief asked in the complaint.

THERE IS A FEE TO FILE YOUR APPEARANCE.

_ FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline

fot filing your appearance/answer. To file your appeatance/answetr YOU DO NOT NEED

TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
answer. You can download an Appearance form at http://wwwillinoiscourts.gov/Forms/
approved/procedures/appeatance.asp. After completing and saving yout Appearance form, you can
electronically file (e-File) it with the circuit clerk’s office.

-.. Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois

cookcountyclerkofcourt.org
Page 1 of 3

AUG 1 9 aoyy
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 6 of 20 PagelD #:10

Summons - Alias Summons (03/15/21) CCG 0001 B

 

 

E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn moré and to select a
setvice provider.

If you need additional help or have trouble e-Filing, visit http: //wwvwillinoiscoutts.gov/faq/ gethelp.asp or talk with
your local circuit clerk’s office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
person or by mail. Ask your circuit clerk for more information or visit wwwillinoislegalaid org.

' FEE WAIVER: If you ate unable to pay your court fees, you can apply for a fee waiver. For information about
defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
wwwillinoislegalaid.org, You can also ask your local circuit clerk’s office for a fee waiver application.

cou ATE: - Your court date will be sent to your e-File email account of the email addres you provided to
the clerk’s office. You can also call or email the clerk’s office to request your next court date. You will need to
provide your case number OR, if unknown, the name of the Plaintiff or Defendant. Fot criminal case types, you
" will also need to provide the Defendant’s birthdate.

 

FILED DATE: 8/16/2021 10:38 AM 2021L007259

REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
This is-called a “Remote Appearance”. Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
cookcountyclerkofcourt.org to find out how to do this. ~ -

Contact information for each of the Clerk’s Office locations is included with this summons. The Clerk’s office z
open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

To the officer: (Shetiff Service)

This suramons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summoris shall be returned so

endorsed. This summons may not be served later than thirty (30) days after its date.
! 8/16/2021 10:38 AM IRIS Y. MARTINEZ

 

Atty. No.: 38274 © . Witness date
© Pro Se 99500 . .

The Kryder Law Group, LLC... - © esse - _ —

 

 

 

 

 

 

 

 

Name: - .-
Atty. for (if applicable): . _ Itis Y Martinez, Clerk of Court.
Plaintiff _ g Service by Certified Mail:
Address: 134 North LaSalle, Suite 1515 Cl Date of Service: ee
. (To be inserted by officer on copy left with employer or other person)
City: Chicago
State: UL Zip: 60602
Telephone: 312) 223-1700

Pri Email: Info@Kryderlaw.com

os Iris Y.-Martinez, Clerk of the Circuit Court of Cook Covny, Tlinois: -

cookcountyclerkoféourt. otg
Page 2 of 3
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 7 of 20 PagelD #:11

TO
CSC

 

null / ALL

= . Transmittal Number: 23663318

Notice of Service of Process Date Processed: 08/20/2021
Primary Contact: Steven Ughy

UGI Corporation
460 N Gulph Rd

King of Prussia, PA 19406-2815

Electronic copy provided to:

Mary Banks

 

Entity:

Entity Served:

Title of Action:
Document(s) Type:
Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:
Date Served on CSC:
Answer or Appearance Due:
Originally Served On:
How Served:

Sender Information:

Amerigas Propane Parts & Service, Inc.
Entity ID Number 1662538

Amerigas Propane Parts & Service, Inc.
Rico Khan vs. Amerigas Propane Gp, LLC
Summons/Complaint

Personal Injury

Cook County Circuit Court, IL
2021L007259

Illinois

08/19/2021

30 Days

CSC

Personal Service

The Kryder Law Group, LLC
312-223-1700

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 8 of 20 PagelD #:12

2120 - Served 2121 ~ Served 2620 - Sec. of State

2220 - Not Served 2221 - Not Served _ 2621 - Alias Sec of State
2320 - Served By Mail 2321 - Served By Mail

' 2420 - Served By Publication 2421 - Served By Publication

Summons - Alias Summons (03/15/21) CCG 0001 A

 

 

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

 

FILED DATE: 8/16/2021 10:38 AM 2021L007259

Name all Parties

RICOKHAN . .. - -

 

Plaintiff(s)
Vv.

2021 L 007259
AMERIGAS PROPANE, GP, LLC,, et al. Case.

 

 

Aiur Popons Qx Petey dant(s)
VIC LINC.

 

“ “~" * Address of Defendant(s) | . —~ Se

 

- Please serve as follows (check one): © Certified Mail © Sheriff Service ® Alias

SUMMONS.

 

To each Defendant:

You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
You ate summoned atid required to file your appearance, in the office of the clerk of this court,
within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
judgment by default may be entered against you for the relief asked in the complaint

THERE IS A FEE TO FILE YOUR APPEARANCE.

FILING AN APPEARANCE: Your appearance date is NOT a court date. Itis the deadline
for filing your appearance/answet. To file your appearance/answer YOU DO NOT NEED
TO COME TO THE COURTHOUSE, unless you ate unable to eFile your appearance/
answer. You can download an Appearance form at http://wwwillinoiscourts.gov/Forms/
approved/procedures/appearance.asp. After completing and saving your Appeatance form, you can

, electronically file (e-File) it with the circuit clerk’s office.

~ Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Ilinois- . . .:

cookcountyclerkofcourt. org ee ~
Page 1 of 3 .

AUG 1 9 202
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 9 of 20 PagelD #:13

Summons - Alias Summons (03/15/21) CCG 0001 B

 

 

E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
an e-Filing service provider. Visit http:/ /efile.illinniscoutts. gov/ setvice-providers.htm to leatn more and to select a
service provider.

If you need additional help or have trouble e-Filing, visit http: //wvwwillinoiscoutts.gov/ faq/gethelp.asp or talk with
yout local circuit clerk’s office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
petson or by mail. Ask your circuit clerk for more information or visit wwwillinoislegalaid.org.

FEE WAIVER: If’ you are unable to pay your coutt fees, you can apply for a fee waiver. For information about
defending yourself in a court case (including filing an appearance ot fee waiver), or to apply for free legal help, go to
wwwillinoislegalaid.org. You can also ask your local circuit clerk’s office for a fee waiver application. ,

COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
the clerk’s office. You can also call or email the clerk’s office to request your next court date. You will need to
provide your case number OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
will also need to provide the Defendant’s birthdate.

 

FILED DATE: 8/16/2021 10:38 AM 2021L007259

REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference. —
This is called a “Remote Appearance”. Call the Circuit Clerk at (312) 603-5030 ot visit their website at www.
cookcountyclerkofcourt. otg to find out how to do this.

Contact information for each of the Clerk’s Office locations is included with this summons. ‘The Clerk’s office is
open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

To the officer: (Sheriff Service)
This summons must be returned by the officer or other person to whom it was given for service, with endorsement

of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so

endorsed. This summons may not be served later than thirty (30) days after its date.
8/16/2021 10:38 AM IRIS Y. MARTINEZ

 

 

 

 

 

® Atty. No,; 38274 Witness date

O Pro Se 99500 . |

‘Name: Lhe Kryder Law Group, LLC. : g: m. 5 Sees. 3

Atty. for (if applicable): . Itis ¥. Martinez, Clerk of ‘Court
Plaintiff __. OO Service by Certified Mail:

Address: 134 North LaSalle, Suite 1515 CO Date of Service:

 

. (To be inserted by officer on copy left with employer or other pexson)
City: Chicago _
State: IL. zp, 60602

‘Telephone: (312) 223-1700

 

PE Email: [afo@Kryderlaw.com ~ :

 

ed Tis Y. Martinez, Clerk of the Circuit Court.of.Cook County, Illinois .. .....~ oes

cookcountyclerkofcourt. org
Page 2 of 3
FILED DATE: 7/19/2021 12:00 AM 2021L007259

 

 
 

Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 10 of 20 PagelD #14

 

  

  

 

 

FILED
7/19/2021 12:00 AM
STATE OF ILLINOIS ) IRIS Y. MARTINEZ
)SS. COOK COUNTY. IL
_COUNTY OF COOK. ) 14080012
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION __
RICO KHAN, )
)
Plaintiff, =) 2021L007259
Vv. ) Case No.:
jy —
AMERIGAS PROPANE GP, LLC: )
C:: )
AMERIGAS PROPANE PARTS& ° )
_ SERVICE, INC.; ) oe _
- ~ — oo ) . __
Defendants. )
OMPL

NOW COMES the Plaintiff, RICO KHAN, by and through his attorneys, THE
KRYDER LAW GROUP, LLC., and complains of the Defendants, AMERIGAS: :
PROPANE GP, LLC; AMERIGAS EAGLE HOLDINGS, INC.; “and AMERIGAS

"PROPANE PARTS & SERVICE, INC., and i in support thereof states as follows:

 

1. On or about November 4, 2019, Defetidant, AMERIGAS PROPANE Gp, . |
. LLC, was a corporation licensed to do business in the State of Illinois and was in the
commercial propane industry.
2. On or about November 4, 2019, Defendant, AMERIGAS EAGLE
- HOLDINGS, INC., was a corporation licensed to do business in the State of Illinois and
was in the commercial propane industry. | .
3.. On or about November 4, 2019, Defendant, AMERIGAS PROPANE

PARTS & SERVICE, INC., was a corporation licensed to do business in the State of

AUG 1 9 2021
' housed a large industrial factory.

Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 11 of 20 PagelD #:15

Illinois and was in the commercial propane industry.
4, On November 4, 2019, Power Solutions International, Inc., was anIIlinois

Corporation doing business in the State of Illinois and was in the business of providing

" engines and power systems to vendors within the State of Illinois.
5. On November 4, 2019, Power Solutions International, Inc., owned, operated,

and maintained the premises located at 201 Mittel Drive.in Wood Dale, Illinois, which

 

FILED DATE: 7/19/2021 12:00 AM 2021 L007259

6. On November 4, 2019, Defendant, AMERIGAS PROPANEGP, LLC, by
~~ and through its employees/ agents, contracted with Power Solutions International, Inc., to |
manufacture, deliver, and maintain propane tanks.
7. On. November 4, 2019, Defendant, AMERIGAS EAGLE HOLDINGS,
INC., by and through its employees/ agents, contracted with Power Solutions
International, Inc., to mamifacture. deliver, and maintain propane tanks.
8. On"November 4, 2019, Defendant, AMERIGAS PROPANE PARTS &
- SERVICE,.INC., by and.through its employees/ agents, contracted_with Power Solutions__ .

International; Inc., to manufacture; deliver, and maintain propane tanks.

 

9. On November 4, 2019, the aforementioned Power Solutions International,
Inc., premises consisted of a large industrial building that housed a metal cage where propane
tanks were stored.

10. On November .4, 2019, Defendant, AMERIGAS PROPANE GP, LLC, was
responsible for the manufacture, delively, maintenance, and upkeep of the propanetanks that
were delivered to Power Solutions International, Inc. |

11. On November 4, 2019, Defendant, AMERIGAS EAGLE HOLDINGS, INC.,

 
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 12 of 20 PagelD #:16,

was responsible for the manufacture, delively, maintenance, and upkeep of the propanetanks
that were delivered to Power Solutions International, Inc.

12. On November 4, 2019, Defendant, AMERIGAS PROPANE PARTS &
SERVICE, INC., was responsible for the manufacture, delively, maintenance, and upkeep of
the propanetanks that were delivered to Power Solutions International, Inc.

13. On November 4, 2019, and at all times material, the Plaintiff, RICO KHAN, was

employed with Power Solutions Intemational, Inc., as a product tester.

 

FILED DATE: 7/19/2021 12:00 AM 20211007259

{

14. On November 4, 2019, Plaintiff, RICO KHAN, was lifting a propane tank from

_ its designated, caged area ‘when the tank malfumctioned « due toa missing and/or damaged O-ring

and released propane directly onto his hands.

15. On November 4, 2019, and at all times material, Defendant, AMERIGAS
PROPANE GP, LLC, by and through its agents, servants, and/or employees, had the duty to
exercise ordinary care inthe manufacturing, delivery, maintenance, and upkeep of its propane
tanks. : : ; .

——--16.. On November. 4,.2019, and-at all times material, Defendant, AMERIGAS

EAGLE HOLDINGS, INC., by and through its agents,-servants, and/or employees, had the

 

duty to exercise ordinary care inthe manufacturing, delivery, maintenance, and upkeep of its

propane tanks.

17. Qn November 4, 2019, and at all times material, Defendant, AMERIGAS

PROPANE PARTS & SERVICE, INC., by and through its agents, servanis, and/or

employees, had the duty to exercise ordinary care inthe manufacturing, delivery, maintenance,
and upkeep ofits propane tanks.

18. At all times material, Plaintiff, RICO KHAN, was free of fault and contributory ,
]

Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 13 of 20 PagelD #:17

negligence,

 

COUNT I- RICO KHAN v. AMERIGAS PROPANE GP, LLC.

19. Plaintiff realleges and incorporates paragraphs 1-18 as though fully restated ©

- herein.

. 20. At the time and place aforesaid, Defendant, AMERIGAS PROPANE GP, LLC.,

by and through its agents and/or employees, then and there breached the aforementioned duty

through one or more of the following acts and/or omissions:

 

FILED DATE: 7/19/2021 12:00 AM '2021L007259

a. Carelessly and negligently, manufactured a malfunctioning, defective and/or

hazardous propane tank _ despite knowing, _ or through r reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

b. Carelessly and negligently delivered a malfunctioning, defective and/or
hazardous propane tank despite knowing, (or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

Cc. Carelessly and negligently, maintained a malfunctioning, defective and/or

-. . ~ hazardous propane tank déspite_knowitig, or through reasonable inquiry

knowing, of the danger it posed to those handling the tanks;

 

d. Carelessly and negligently, manufactured a propane tank that had a missing
and/or damaged O-ring despite knowing, or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

e. Carelessly and negligently, delivered a propane tank that had a missing and/or
damaged O-ring despite knowing, or through reasonable inquiry, knowing
of the danger it posed to those handling the tanks;

f. Carelessly pod negligently maintained - a propane tank that had a missing

 
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 14 of 20 PagelD #:18

and/or damagéd O-ring despite knowing, or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

Carelessly- and negligently, failed to inspect its propane tanks for
malfunctioning, defective and/or hazardous conditions, including a missing
and/or damaged O-ring, prior to delivering the tank despite knowing, or
through reasonable inquiry, knowing of the danger it posed those handling the

tanks; |

 

FILED DATE: 7/19/2021 12:00 AM 2021L007259

Carelessly and negligently, failed to routinely inspect the propane tanks it

delivered t to. its customers, including Power Solutions International, Inc., for

malfunctioning, defective and/or hazardous conditions, including a

missing and/or damaged, O-ring, despite knowing, or through reasonable

inquiry, knowing of the danger it posed those handling the tanks;

Carelessly and negligently failed to train its employees in “inspecting
propane tanks for malfunctioning, ‘defective ‘and/or hazardous conditions,
including missing and/or-damaged O-rings, prior-to delivery; and

Carelessly and negligently failed to train its employees to routinely inspect the

 

21.

propane tanks for malfunctioning , defective and/or. hazardous conditions,

including missing and/or damaged O-ring, prior to delivery.

As a direct and proximate result of one or more of the aforesaid careless and

negligent acts and/or omissions of the Detenéant AMERIGAS PROPANE GP, LLC., the Plaintiff,

RICO KHAN, then and there sustained severe and permanent it bodily ir injury and was, and will be;

hindered and prevented from attending to his usual duties and affairs of life, and has lost, and will

continue to lose, the value of that time as aforementioned. Further, Plaintiff, RICO KHAN, suffered
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 15 of 20 PagelD #:19

great pain and anguish, both in mind and body, and will in the future continue to suffer. The
Plaintiff RICO KHAN, further expended and became liable for large sums of money for medical
care and services and will in the future expend money. for medical care and services endeavoring to

become healed and cured of said injuries.

WHEREFORE, the Plaintiff, RICO KHAN, demands judgment against the Defendant,

AMERIGAS PROPANE GP, LLC., in a sum greater than $50,000.00 (Fifty Thousand Dollars) plus

 

» FILED DATE: 7/19/2021 12:00 AM 2021L007258

costs of this case and any. additional relief this Court deems fair and just.

COUNT It —- RICO KHAN v. AMERIGAS EAGLE HOLDINGS, INC.

 

22. Plaintiff realleges and incorporates paragraphs 1-18 as though fully restated herein.
23. At the time and place aforesaid, Defendant, AMERIGAS EAGLE HOLDINGS, INC., by
and through its agents and/or employees, then and there breached the aforementioned duty
through one or more of the following acts and/or omissions:
-- a. -Carelessly and.negligently; manufactured a malfunctioning, defective and/or eee

hazardous propane tank despite knowing, or through reasonable ‘inquiry,

 

knowing of the danger it posed to those handling the tanks;

b. Carelessly and “negligently delivered a malfunctioning, defective and/or
hazardous propane tank despite knowing, or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

“C. Carelessly and negligently, maintained a malfunctioning, defective and/or
hazardous propane tank despite knowing, or through reasonable inquiry

knowing, of the danger it posed to those handling the tanks;

 
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 16 of 20 PagelD #:20

d. Carelessly and negligently, manufactured a propane tank that had a missing

and/or damaged O-ring despite knowing, or through reasonable inquiry,

knowing of the danger it posed to those handling the tanks;

Carelessly and negligently, delivered a propane tank that had a missing and/or

damaged O-ring despite knowing, or through reasonable inquiry, knowing
of the danger it posed to those handling the tanks;

Carelessly and negligently maintained a propane tank that had a missing

 

| FILED DATE: 7/19/2021 12:00 AM 20211007259

‘knowing of t the danger it posed to those handling the tanks;

and/or damaged O-ring despite knowing, or through reasonable inquiry,

: Carelessly and negligently, failed to inspect its propane tanks for

malfunctioning, defective and/or hazardous conditions, including a missing

and/or damaged O-ring, prior to delivering the tank despite knowing, or
through reasonable inquiry, knowing of the danger it posed those handling the

tanks; —

-Carelessly and negligently; -failed- to routinely inspect’ the .propane. tanks it

“delivered to its customers, including Power Solutions International, Inc., for

 

j.

malfunctioning, defective and/or ‘hazardous conditions, including a

missing and/or damaged O-ring, despite knowing, or through reasonable
inquiry, knowing of the danger it posed those. handling the tanks;

Carelessly and negligently failed to train its employees in inspecting
propane fauiks for malfunctioning, “defective and/or hazardous conditions,

including missing and/or damaged O-rings, prior to delivery; and

Carelessly and negligently failed to train its employees to routinely inspect the
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 17 of 20 PageID #:21

24.

propane tanks for malfunctioning, defective and/or hazardous conditions,
including missing and/or damaged O-ring,. prior to delivery.
As a direct and proximate. result of one or more of the aforesaid careless and negligent acts
and/or omissions of the Defendant, AMERIGAS EAGLE HOLDINGS, INC., the Plaintiff,
RICO KHAN, then and there sustained severe and permanent bodily injury and was, and
will be, hindered and prevented from attending to his usual duties and affairs of life, and has

lost, and will continue to lose, the value of that time as aforementioned. Further, Plaintiff,

 

| | FILED DATE: 7/19/2021 12:00 AM 2021L007259

' RICO KHAN, suffered great pain and anguish, both in mind and body, and will in the future

_ continue to suffer.“ The Plaintiff, RICO KHAN, further expended and became liable for large —

sums of money for medical care and services and will in the future expend money for

medical care and services endeavoring to become healed and cured of said injuries.

WHEREFORE, the Plaintiff, RICO KHAN, demands judgment against the Defendant,

AMERIGAS EAGLE HOLDINGS, INC., in a sum greater than $50,000.00 (Fifty Thousand Dollars) ©

plus costs of this case and any additional relief this Court deems fair andjust:.. ... _.. 2. | ae

 

25.

26.

COUNT Ill — RICO KHAN v. AMERIGAS PROPANE PARTS & SERVICE, INC.
ee SS EN BIAS EIRVIE ANE PARIS & SERVICE, INC,

Plaintiff realleges and incorporates paragraphs 1-18 as though fully restated herein.

At the time and place aforesaid, Defendant, AMERIGAS PROPANE PARTS & SERVICE,
INC., by and through its agents and/or employees, then and there breached the
aforementioned duty through one or more of the following acts and/or omissions: | a

a. Carelessly and negligently, manufactured a malfunctioning, defective and/or

- hazardous propane tank despite: knowing, or through reasonable inquiry, oe
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 18 of 20 PagelD #:22

knowing of the danger it posed to those handling the tanks;
Carelessly and negligently delivered a malfunctioning, defective and/or
hazardous propane tank despite knowing, or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

Carelessly and negligently, maintained a malfunctioning, defective and/or

hazardous propane tank despite knowing, or through reasonable inquiry

knowing, of the danger it posed to those handling the tanks;

 

FILED DATE: 7/19/2021 12:00 AM |2021L007259

Carelessly and negligently, manufactured a propane tank that had a missing
and/or damaged. O-ring despite knowing, or through reasonable inquiry,
knowing of the danger it posed to those handling the tanks;

Carelessly and negligently, delivered a propane tank that had a missing and/or

damaged O-ring despite knowing, or through reasonable inquiry, knowing

of the danger it posed to those handling the tanks;

~ Carelessly and negligently maintained a propane tank that had a missing

~and/or_damaged O-ring despite knowing, or through reasonable inquiry,

knowing of the danger it posed to those handling ihe tanks;

 

Carelessly ‘and negligently, ‘failed to inspect its propane tanks for

malfunctioning, defective and/or hazardous conditions, including a missing

“and/or damaged O-ring, ptior to delivering the tank despite knowing, or

through reasonable inquiry, knowing of the danger it posed those handling the
tanks;
Carelessly and negligently, failed to routinely inspect the propane tanks it

delivered to its customers, including Power Solutions International, Inc., for

 
Case: 1:21-cv-04825 Document #: 1-1 Filed: 09/13/21 Page 19 of 20 PageID #:23

’ malfunctioning, defective and/or hazardous conditions, including a
missing: and/or damaged O-ring, despite knowing, or through reasonable’
inquiry, knowing of the danger it posed those handling the tanks;

i. Carelessly and” negligently failed to’ train its employees in inspecting
propane tanks for malfunctioning, defective and/or hazardous conditions,
including missing and/or damaged O-rings, prior to delivery; and

j. Carelessly and negligently failed to train its employees to routinely inspect the

 

FILED DATE: 7/19/2021 12:00 AM 20211007259

propane tanks for malfunctioning, defective and/or hazardous conditions,

— including missing and/or damaged O-ring, prior to delivery. ; _

 

27. As a direct and proximate result of one or more of the aforesaid careless and negligent acts
and/or omissions of the Defendant, AMERIGAS PROPANE PARTS & SERVICE, INC., the
Plaintiff, RICO KHAN, then and there sustained severe and permanent bodily injury and.
was, and will be, hindered and prevented from attending to his usual duties and’ affairs of

life, and has lost, and will continue to lose, thé value of that time as aforementioned. Further,

-—--.- .... Plaintiff RICO KHAN, suffered gréat pain and anguish,-both.in mind and body, and-will in

- the future continue to suffer. The Plaintiff RICO KHAN, further expended and became ~

 

liable for large sums of money for medical care and services and will in the future expend
money for medical care and services endeavoring to become healed and cured of said
injuries,
WHEREFORE, the Plaintiff, RICO KHAN, demands judgment against the Defendant,
AMERIGAS PROPANE PARTS & SERVICE, INC., in a sum greater than $50,000.00 (Fifty Thousand

Dollars) plus costs of this case and any additional relief this Court deems fair and just.
Case: 1:21-cv-04825 Document #:

The Kryder Law Group, LLC
134 N. LaSalle St., Ste. 1515
Chicago, IL 60602

(312) 223-1700

Attorney No.: 38274

1-1 Filed: 09/13/21 Page 20 of 20 PagelD #:24

Respectfully Submitted:

- By: _. 4/ ALEXANDER GERTEIS

 

| FILED DATE: 7/19/2021 12:00 AM 2021L007259

 
